DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Election/Restrictions
Applicant’s election without traverse of Claim 1-18 in the reply filed on 27 September 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 September 2022.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
“upper die 12” (Par. 0016). Examiner suggests, “upper binder 12”
Appropriate correction is required.
Claim Objections
Claims 1, 2, 8, 10, and 11 are objected to because of the following informalities:
Claim 1 - 
“on upper binder” (line 15). Examiner suggests, “on the upper binder”
“the force” (line 19). Examiner suggests, “a force”
Claim 2 - 
“coil springs” (line 3). Examiner suggests, “coil spring”
Claim 8 - 
“rounder” (line 1). Examiner suggests, “rounded”
Claim 10 - 
“on upper binder” (line 16). Examiner suggests, “on the upper binder”
“the force” (line 19). Examiner suggests, “a force”
Claim 11 - 
“coil springs” (line 3). Examiner suggests, “coil spring”
Appropriate correction is required.
Claim Interpretation
Examiner notes use of the term “sharp” in Claim 5 (line 3) and Claim 14 (line 3). While “sharp” is generally a relative term, Par. 0020 of the specification states that, “Sharp corners 70 are configured to bite into the sheet material 18 during compression of the sheet material 18 between upper and lower teeth 28, 58. An angle a between material engagement surface 64 and second side surface 68 that defines sharp corner 70 may be about ninety degrees, or may be acutely angled. If the angle a is acutely angled, the angle a may lie in the range of seventy degrees to about eighty degrees,” and therefore, the specification provides a standard for ascertaining the requisite degree.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the rounded corner" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing the dependency of Claim 17 to depend from Claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., hereinafter Huang, (U.S. 2018/0009018) in view of Flehmig (DE 10 2008 017 728).
Regarding Claim 1, Huang discloses a punch (Second die member: Fig. 1, #18) fixed to a support surface (Base: Fig.1 , #24);
an upper binder that is movable relative to the punch  (First die member: Fig. 1, #14), and defining a cavity that is shaped to correspond to a shape of the punch (See Fig. 1);
a lower binder (Blankholder: Fig. 1, #22) located about a periphery of the punch (See Fig. 1), the lower binder being movable relative to the punch (See Figs. 1-3);
a first cylinder positioned between the lower binder and the support surface (Support: Fig. 1, #54 & Par. 0051), the first cylinder supporting the lower binder as it moves relative to the punch (See Figs. 1-3);
a second cylinder positioned between the upper binder and the lower binder (Collapsible spacer: Fig. 1, #28);
a cushion pin positioned at the support surface (Stop: Fig. 1, #58) that is configured to contact and control movement of the lower binder relative to the punch (See Fig. 3. Examiner notes that stopping the binder would control it’s movement by stopping it),
wherein a force exerted by the second cylinder is greater than that exerted by the first cylinder (See Figs. 1-2, gap “g” & Par. 0052), and the force exerted by the cushion pin is greater than that exerted by the second cylinder (See Figs. 2-3 & Par. 0053),
in a first stage where the upper binder is moved in a direction toward the punch, the lower binder is moved by the second cylinder against the force exerted by the first cylinder to an extent that a gap is maintained (See Figs. 1-2, Gap “g”), and
in a second stage where the upper binder is continued to be moved toward the punch, the lower binder is moved by the second cylinder against the force exerted by the first cylinder until the lower binder contacts the cushion pin, and upon contact by the lower binder with the cushion pin, the gap is removed such that the material us gripped and held (See Fig. 3). Huang does not disclose first teeth formed on upper binder; and second teeth formed on the lower binder that are opposed to and correspond to the first teeth.
However, Flehmig discloses a lower binder (6) and an upper binder (12) and further including first teeth (Projections: Fig. 1a, #16) formed on upper binder; and second teeth (Pits: Fig 1a, #18) formed on the lower binder that are opposed to and correspond to the first teeth (See Fig. 1a) where the first and second teeth grip and hold the sheet material (See Fig. 1b) which improve the dimensional accuracy of the material while being formed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second teeth of Flehmig into the stamping machine of Huang in order to improve the dimensional accuracy of the material while being formed. Examiner notes that the phrase, “that ensures that the first and second teeth do not grip the sheet material” is an intended results and the combination of Huang and Flehmig would be capable of producing the intended result.
Regarding Claim 2, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Huang further discloses wherein the first and second cylinders are selected from the group consisting of a nitrogen gas spring, a hydraulic cylinder, and a coil springs (The support 54 can be a conventional spring, a nitrocylinder, or another type of biasing support: Par. 0051 & The biasing member 78 can be a conventional spring, a nitrocylinder, or another type of biasing member: Par. 0055).
Regarding Claim 3, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. While the combination of Huang and Flehmig do not teach wherein the second teeth are part of an insert that is configured to be received within a recess of the lower binder. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the teeth of the lower and/or upper binder as a separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Doing so would also allow for the apparatus to be made of materials of different strengths  and utility based on the forces acting on the material during pressing.
Regarding Claim 4, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein each tooth of the first and second teeth include a material engagement surface, a first side surface that faces the punch, and a second side surface that faces away from the punch (See Fig. 1a).
Regarding Claim 5, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein a rounded corner is located at the intersection between the material engagement surface and the first side surface (See Fig. 1a and corresponding “rounded corner” (72) of Applicant’s drawings), and a sharp corner is located at the intersection between the material engagement surface and the second side surface (See Fig. 1a and corresponding “sharp corner” (70) of Applicant’s drawings).
Regarding Claim 6, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein the sharp corner is configured to bite into the sheet material during engagement between the upper teeth and the lower teeth with the sheet material located therebetween (See Fig. 1b).
Regarding Claim 7, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein an angle between the material engagement surface and the second side surface lies in the range of seventy to ninety degrees (See Fig. 1a).
Regarding Claim 8, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein the rounder corner is configured to bend the sheet material during engagement between the upper teeth and the lower teeth with the sheet material located therebetween (See Fig. 1b).
Regarding Claim 9, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein the first and second teeth are configured to limit spring back of the sheet material (Pre-stretching of the floor areas is first achieved: Page 2 & This will ensure that each section of material at least once by the incorporation the bead is subjected to pre-stretching: Page 3. Examiner notes that Par. 0003 of Applicant’s specification discloses that gripping the workpiece and controlling the draw-in movement reduces springback. This is accomplished by pre-stretching (Par. 0021)).
Regarding Claim 10, Huang discloses a method of stamping a sheet material comprising: placing a sheet material in a stamping machine (See Fig. 1), the stamping machine including:
a punch (Second die member: Fig. 1, #18) fixed to a support surface (Base: Fig.1 , #24);
an upper binder that is movable relative to the punch  (First die member: Fig. 1, #14), and defining a cavity that is shaped to correspond to a shape of the punch (See Fig. 1);
a lower binder (Blankholder: Fig. 1, #22) located about a periphery of the punch (See Fig. 1), the lower binder being movable relative to the punch (See Figs. 1-3);
a first cylinder positioned between the lower binder and the support surface (Support: Fig. 1, #54 & Par. 0051), the first cylinder supporting the lower binder as it moves relative to the punch (See Figs. 1-3);
a second cylinder positioned between the upper binder and the lower binder (Collapsible spacer: Fig. 1, #28);
a cushion pin positioned at the support surface (Stop: Fig. 1, #58) that is configured to contact and control movement of the lower binder relative to the punch (See Fig. 3. Examiner notes that stopping the binder would control it’s movement by stopping it),
wherein a force exerted by the second cylinder is greater than that exerted by the first cylinder (See Figs. 1-2, gap “g” & Par. 0052), and the force exerted by the cushion pin is greater than that exerted by the second cylinder (See Figs. 2-3 & Par. 0053),
moving the upper binder in a direction toward the punch such that the lower binder is moved by the second cylinder against the force exerted by the first cylinder to an extent that a gap is maintained (See Figs. 1-2, Gap “g”);
continuing to move the upper binder toward the punch such that the lower binder is moved by the second cylinder against the force exerted by the first cylinder until the lower binder contacts the cushion pin, wherein upon contact by the lower binder with the cushion pin, the gap is removed such that the material is gripped and held (See Fig. 3). Huang does not disclose first teeth formed on upper binder; and second teeth formed on the lower binder that are opposed to and correspond to the first teeth.
However, Flehmig discloses a lower binder (6) and an upper binder (12) and further including first teeth (Projections: Fig. 1a, #16) formed on upper binder; and second teeth (Pits: Fig 1a, #18) formed on the lower binder that are opposed to and correspond to the first teeth (See Fig. 1a) where the first and second teeth grip and hold the sheet material (See Fig. 1b) which improve the dimensional accuracy of the material while being formed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second teeth of Flehmig in the location disclosed by Flehmig into the stamping machine of Huang in order to improve the dimensional accuracy of the material while being formed. Examiner notes that the combination of Huang and Flehmig, incorporating the teeth in the position of Flehmig into the press of Huang, teach wherein a gap is maintained between the first teeth and the second teeth that ensures that the first and second teeth do not grip the sheet material, and wherein the gap between the first and second teeth is removed such that the first and second teeth grip and hold the sheet material.
Regarding Claim 11, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Huang further discloses wherein the first and second cylinders are selected from the group consisting of a nitrogen gas spring, a hydraulic cylinder, and a coil springs (The support 54 can be a conventional spring, a nitrocylinder, or another type of biasing support: Par. 0051 & The biasing member 78 can be a conventional spring, a nitrocylinder, or another type of biasing member: Par. 0055).
Regarding Claim 12, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. While the combination of Huang and Flehmig do not teach wherein the second teeth are part of an insert that is configured to be received within a recess of the lower binder. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the teeth of the lower and/or upper binder as a separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Doing so would also allow for the apparatus to be made of materials of different strengths  and utility based on the forces acting on the material during pressing.
Regarding Claim 13, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein each tooth of the first and second teeth include a material engagement surface, a first side surface that faces the punch, and a second side surface that faces away from the punch (See Fig. 1a).
Regarding Claim 14, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein a rounded corner is located at the intersection between the material engagement surface and the first side surface (See Fig. 1a and corresponding “rounded corner” (72) of Applicant’s drawings), and a sharp corner is located at the intersection between the material engagement surface and the second side surface (See Fig. 1a and corresponding “sharp corner” (70) of Applicant’s drawings).
Regarding Claim 15, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein the sharp corner is configured to bite into the sheet material during engagement between the upper teeth and the lower teeth with the sheet material located therebetween (See Fig. 1b).
Regarding Claim 16, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein an angle between the material engagement surface and the second side surface lies in the range of seventy to ninety degrees (See Fig. 1a).
Regarding Claim 17, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein the rounder corner is configured to bend the sheet material during engagement between the upper teeth and the lower teeth with the sheet material located therebetween (See Fig. 1b).
Regarding Claim 18, the combination of Huang and Flehmig teach all elements of the claimed invention as stated above. Flehmig further teaches wherein the first and second teeth are configured to limit spring back of the sheet material (Pre-stretching of the floor areas is first achieved: Page 2 & This will ensure that each section of material at least once by the incorporation the bead is subjected to pre-stretching: Page 3. Examiner notes that Par. 0003 of Applicant’s specification discloses that gripping the workpiece and controlling the draw-in movement reduces springback. This is accomplished by pre-stretching (Par. 0021)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (KR 10-1611735) - Variable binder gap; OH (KR 10-2009-0010448) - Control of springback with binders; Haas (DE 10334483) - Toothed insert for binder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799